Citation Nr: 0709148	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  95-28 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had over 19 years of active duty terminating with 
his retirement in July 1961.  The appellant is the surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1995 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

Review of the record reflects that this claim has been 
remanded on numerous occasions over the years for various 
developmental reasons.  Most recently, the Board remanded the 
claim in November 2006 for a Travel Board hearing.  In 
January 2007, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The Board also notes that the veteran's file has been 
rebuilt.  


FINDINGS OF FACT

1.  The veteran died in March 1993 at the age of 70 years; 
the certificate of death identified the immediate cause of 
death as congestive heart failure due to or a consequence of 
diabetes mellitus; no other significant conditions 
contributing to the veteran's death were listed.  

2.  There is no evidence that congestive heart failure or 
diabetes mellitus were shown during service or for many years 
thereafter or that either condition is otherwise related to 
service.  

3.  At the time of his death, the veteran was service-
connected for multiple joint arthritis, rated as 80 percent 
disabling.  He was also in receipt of a total rating for 
compensation purposes based on individual unemployability, 
effective from January 1992.  

4.  The veteran's terminal congestive heart failure and 
diabetes mellitus developed many years following service, but 
the service-connected arthritis of multiple joints 
contributed to the development of his fatal heart failure.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, a 
service-connected disability contributed substantially or 
materially to cause or hasten the veteran's death.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.310, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), which have been the 
subject of various holdings of Federal courts.  However, as 
the disposition herein reached is favorable to the veteran to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and implementing regulations at this 
juncture is obviated.  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the cause of the veteran's death is being 
granted and a rating and an effective date will ultimately be 
assigned.  As such, there is no prejudice to the appellant 
with respect to any notice deficiencies related to the rating 
or effective date.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Death - Laws and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principle 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2006).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the veteran's death.  38 C.F.R. § 
3.312(b) and (c) (2006).

Analysis

Here, the certificate of death shows that the veteran died in 
March 1993.  The cause of death was listed as congestive hart 
failure due to or as a consequence of diabetes mellitus.  

The service medical records, including the separation 
examination, are negative for any clinical findings of heart 
problems or diabetes mellitus.  Moreover, neither condition 
was shown for many years after discharge.  Thus, the evidence 
does not show, nor does the appellant contend that the 
veteran developed either of these conditions during service.  

Post service VA and private treatment records reflect 
treatment from the late 1980s until the veteran's death for 
various conditions, to include prostate cancer, diabetes 
beginning in 1986, and degenerative joint disease.  These 
documents reflect that the veteran needed home care 
assistance to care for himself.  It was noted in a private 
record dated in March 1993, shortly before his death, that he 
did not walk without assistance because of his degenerative 
joint disease.  He either used a walker, a wheelchair, or a 
cane when attempting to ambulate.  It was noted that he often 
fell anyway.  

At the time of the veteran's death, service connection was in 
effect for multiple joint arthritis, rated as 80 percent 
disabling.  He was also in receipt of a total rating for 
compensation purposes based on individual unemployability, 
effective from January 1992.  

In this regard, after a review of the claim file and Board's 
January 2004 remand directives, a VA examiner concluded in an 
April 2004 opinion that the veteran's diabetes mellitus and 
fluid retention did not relate to degenerative joints 
disease.  In a February 2005 remand, the Board noted that the 
examiner did not indicate as requested whether it was as 
likely as not that the degenerative joint disease caused or 
aggravated the heart disease, and if so, whether it was as 
likely as not that the degenerative joint disease caused or 
contributed substantially or materially to the veteran's 
death or resulted in such debilitating effects and general 
impairment of health to an extent that would render the 
veteran materially less capable of resisting the effects of 
the disease that primarily caused death?  In an April 2005 
addendum statement, the VA examiner opined that degenerative 
joint disease did not cause heart disease.  

At a January 2007 personal hearing, the appellant provided 
testimony in support of her claim.  She reiterated her 
contention that the veteran's service-connected arthritis 
caused his immobility which led to his obesity, diabetes 
mellitus, and death due to congestive heart failure.  She 
submitted a January 2007 as provided by a private physician, 
P.M.T., Jr., M.D., which asserts that this contention is 
true.  The Board notes that this private physician had 
submitted previous statements in May 1993 and March 1995 
which also asserted that the veteran's congestive heart 
failure was linked to his lifestyle which included severe 
disability due to arthritis that prevented any worthwhile 
exercise.  In the 1995 statement, he specifically noted that 
the obesity that developed led to diabetes mellitus and 
hypertension.  The physician opined that all of these factors 
played a role in the veteran developing coronary artery 
disease and subsequent heart failure.  

Based on the foregoing, it is the Board's conclusion that the 
evidence of record is at least in equipoise with respect to 
the appellant's claim and service connection for the cause of 
the veteran's death should be granted.  The evidence is 
equivocal as to whether the veteran's fatal coronary episode 
arose as a result of his arthritis of multiple joints.  As 
such, all that is required for the appellant to prevail is 
that the positive and negative evidence be in relative 
equipoise, in which case all doubt is favorably resolved.  
Specifically, 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005) 
provides that when, after considering all information and lay 
and medical evidence, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  

In view of the foregoing, and resolving doubt in the 
appellant favor, the Board concludes that service connection 
for the cause of the veteran's death is warranted.  




ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


